Case 4:20-cv-00957-SDJ Document 114 Filed 04/30/21 Page 1 of 3 PageID #: 2115




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 THE STATE OF TEXAS, et al.,                        §
                                                    §
         Plaintiffs,                                §
 v.                                                 §
                                                    §          Civil Action No. 4:20-cv-00957-SDJ
 GOOGLE LLC,                                        §
                                                    §
         Defendant.                                 §

                         NOTICE BY DEFENDANT GOOGLE LLC
                       REGARDING MULTIDISTRICT LITIGATION

       Defendant Google LLC respectfully updates the Court on an upcoming filing that concerns

venue issues similar to those presented in its pending Motion to Transfer. Dkt. 28. As reflected in

the parties’ Joint Report, thirteen new digital-advertising lawsuits were filed against Google on

April 19-20, 2021 that relate to this action. See Dkt. 108 at 6-7. These suits were filed in courts

across the country, including in Wisconsin, Ohio, New Jersey, New York, West Virginia,

Delaware, and Mississippi. These new cases bring the total related cases to at least 28 in some 16

different jurisdictions. In the interest of efficiency and uniformity, Google will petition the Judicial

Panel on Multidistrict Litigation (“JPML”) to centralize all related cases before a single district

judge. The petition will list this action, Texas v. Google, as among the related cases. In doing so,

Google does not intend to waive or withdraw its pending Motion to Transfer, which remains

important to resolve the venue issues raised with respect to this case. That motion, however, cannot

address the venue of the 28 other related cases now pending in other districts. Google therefore

must move forward with its motion to the JPML.
Case 4:20-cv-00957-SDJ Document 114 Filed 04/30/21 Page 2 of 3 PageID #: 2116




Dated: April 30, 2021               Respectfully submitted,



                                    R. Paul Yetter
                                    State Bar No. 22154200
                                    Bryce L. Callahan
                                    State Bar No. 24055248
                                    YETTER COLEMAN LLP
                                    811 Main Street, Suite 4100
                                    Houston, Texas 77002
                                    (713) 632-8000
                                    (713) 632-8002 (Fax)
                                    pyetter@yettercoleman.com
                                    bcallahan@yettercoleman.com

                                    Eric Mahr (pro hac vice)
                                    Julie S. Elmer (pro hac vice)
                                    FRESHFIELDS BRUCKHAUS DERINGER LLP
                                    700 13 Street NW, 10 Floor
                                    Washington, D.C. 20005
                                    (202) 777-4545
                                    (202) 777-4587 (Fax)
                                    eric.mahr@freshfields.com
                                    julie.elmer@freshfields.com

                                    John D. Harkrider (pro hac vice)
                                    AXINN VELTROP & HARKRIDER, LLP
                                    114 West 47th Street
                                    New York, NY 10036
                                    (212) 728-2210
                                    jharkrider@axinn.com

                                    Daniel S Bitton (pro hac vice)
                                    AXINN VELTROP & HARKRIDER, LLP
                                    560 Mission St.
                                    San Francisco, CA 94105
                                    (415) 490-1486
                                    dbitton@axinn.com

                                    ATTORNEYS FOR DEFENDANT
                                    GOOGLE LLC




                                     -2-
Case 4:20-cv-00957-SDJ Document 114 Filed 04/30/21 Page 3 of 3 PageID #: 2117




                                  CERTIFICATE OF SERVICE

        I certify that on this 30th day of April 2021, this document was filed electronically in
compliance with Local Rule CV-5(a) and served on all counsel who have consented to electronic
service, per Local Rule CV-5(a)(3)(A).

                                               /s/ Bryce L. Callahan
                                               Bryce L. Callahan




                                              -3-
